[PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT               FILED
                                                    U.S. COURT OF APPEALS
                       ________________________       ELEVENTH CIRCUIT
                                                           10/28/99
                                                        THOMAS K. KAHN
                              No. 97-5078                   CLERK
                       ________________________

                    D. C. Docket No. 95-6517-CV-KLR


CITIZENS CONCERNED ABOUT OUR CHILDREN,
JANE DOE, as legal guardian of Mary Doe, J. SHAQ,
as legal guardian of L. Shaq,

                                                    Plaintiffs-Appellants,

                                 versus

SCHOOL BOARD OF BROWARD COUNTY, FLORIDA,
FRANK PETTRUZZIELO,

                                                Defendants-Appellees.
                        ________________________

                               No. 98-4199
                        ________________________

                     D. C. Docket No. 95-6517-CV-KLR


JANE DOE, as Legal Guardian of Mary Doe,
J. SHAQ, as legal guardian of L. Shaq,

                                                       Plaintiffs-Appellants,

                                    versus

SCHOOL BOARD OF BROWARD COUNTY, FLORIDA,
FRANK PETTRUZZIELO,

                                                    Defendants-Appellees.

                        ________________________

                 Appeals from the United States District Court
                     for the Southern District of Florida
                       _________________________
                             (October 28, 1999)



Before COX and BARKETT, Circuit Judges, and FAY, Senior Circuit Judge.

PER CURIAM:




                                      2
       In two separate appeals, L. Shaq and Mary Doe — both minors represented by

their guardians — and an unincorporated association calling itself Citizens Concerned

About Our Children (CCC) challenge the district court’s judgment against them on

their claims against the Broward County, Florida School Board for discrimination in

violation of the Equal Protection Clause. Addressing the two appeals together, we

conclude that we lack jurisdiction over CCC’s interlocutory appeal, that Shaq and

Doe’s interlocutory appeal (which is joined with CCC’s) is meritless, and that the

district court’s final summary judgment, the subject of the second appeal, was only

partially correct.

                                   I. Background

       In a series of actions beginning thirty years ago, black plaintiffs have accused

the Broward County Schools of impermissibly race-conscious policies. One of those

actions, begun in 1983, ended in 1987 with a consent decree. Among other things,

that decree required review of all student-assignment policies by a biracial committee

and restriction of magnet programs to majority-black schools. School Board policy

adopted under the decree requires consideration of the “racial/ethnic backgrounds of

the student population at each school in order to maintain a unitary school system.”

(R.6-272 at 16.) The practical application of this policy was busing students (as it




                                           3
turned out far more black than white) to schools outside their neighborhoods. Plaintiff

Doe rode one of these buses for five years, through fifth grade.

      The School Board also adopted a magnet school policy under the consent

decree. The magnet programs, as the name implies, were special curricula designed

to attract white students to mostly black schools. In the name of integration of

majority-black schools, some magnet programs preferred white pupils over black

pupils up to certain quotas. Shaq, a black pupil, was denied entry to a magnet

program in a majority-black school for a month at the beginning of a school year,

allegedly because of such a quota.

      Shaq and Doe sued the School Board, claiming that Doe’s busing and Shaq’s

exclusion from the magnet program violated their rights under the Fourteenth

Amendment. In addition to these particularized claims by these individual plaintiffs,

the complaint included claims of discrimination throughout the Broward County

system in funding, facilities, and resources. In asserting these claims, the two

individual plaintiffs were joined by CCC, which the complaint describes as “an

unincorporated organization comprised of leaders in the African-American

community who have joined together for the common purpose of ending racially

inspired policies of the BROWARD COUNTY SCHOOL BOARD.” (R.1-23 at 2.)




                                          4
       The district court dismissed CCC’s claims for want of standing, and it

dismissed the claims of Shaq and Doe for equitable relief on the ground that, their

claims mooted, they too lacked standing. CCC, Shaq, and Doe filed an interlocutory

appeal. The district court later granted the School Board summary judgment on Shaq

and Doe’s remaining claims for damages on the ground that the School Board had a

compelling interest to justify its race-conscious policies — obeying the consent

decree. The court also concluded that Shaq and Doe lacked standing to assert claims

of system-wide discrimination, and that Shaq and Doe had proffered insufficient

evidence that their schools had poor facilities due to race. The court thus entered final

judgment, and Shaq and Doe appealed.

       The primary issue raised in the interlocutory appeal is whether CCC has

standing to pursue any of the stated claims. In the appeal from final judgment, the

principal argument is that the district court erred in concluding that the evidence of

discriminatory intent was insufficient.1 Because the district court ruled on motions for

summary judgment, our review is de novo, see NAACP v. Hunt, 891 F.2d 1555, 1559

(11th Cir. 1990), and we apply the same familiar summary-judgment standards.

                                         II. Discussion



       1
               Shaq and Doe also argue that Judge Ryskamp should have recused himself for unfair
bias. This argument is meritless, and we reject it without further discussion. See 11th Cir. R. 36-1.

                                                 5
A. Jurisdiction over CCC’s Interlocutory Appeal2

       This court raised the question whether appellate jurisdiction exists over CCC’s

interlocutory appeal. Having reviewed the parties’ briefs, we conclude that there is

no jurisdiction.3

       As Rule 54 implies, a judgment that eliminates fewer than all the claims or

parties is not a final, appealable judgment; thus, an order dismissing one plaintiff, but

not others, is not immediately appealable by the dismissed plaintiff. See Robinson v.

Parke-Davis & Co., 685 F.2d 912, 913 (4th Cir. 1982).4 Absent some exception to the

       2
                Shaq and Doe joined in this interlocutory appeal to argue that the court improperly
granted summary judgment against them on their claims for injunctive relief because, having been
admitted to the school and programs of their choice, they have lost standing. We have jurisdiction
over this appeal, see 28 U.S.C. § 1292(a)(1), and see no merit to it. Showing standing is the
plaintiffs’ burden, and we agree after reviewing the record that there is no evidence here that Shaq
and Doe face any “real and immediate” danger of being assigned, because of their race, to a school
they do not wish to attend. City of Los Angeles v. Lyons, 461 U.S. 95, 102, 103 S. Ct. 1660, 1665
(1983). The district court thus did not err in entering summary judgment on this aspect of their
claims. Cf. id. at 106-09, 103 S. Ct. at 1667-69.
       3
               Our jurisdiction over Shaq and Doe’s interlocutory appeal does not confer
jurisdiction over CCC’s appeal: Pendant party appellate jurisdiction does not exist. See Swint v.
Chambers County Comm’n, 514 U.S. 35, 51, 115 S. Ct. 1203, 1212 (1995).
       4
                Judge Barkett cites Transamerica Finance Corp. v. Banton, Inc., 970 F.2d 810, 814-
15 (11th Cir. 1992), for the proposition that parties dismissed from an action may always appeal
even if the action continues with the other parties in the district court. We decline to read
Transamerica, which concerned defendants against whom default judgments had been entered and
Rule 11 sanctions imposed, to have so broad an effect. First, the opinion itself focuses heavily on
the fact that sanction accompanied the default judgment, and that sanctions — being independent
from the merits — often fall into the Cohen exception to the final judgment rule. See id. at 814-15.
Second, the court emphasized that in “the unique circumstances of this case,” the two defendants
(there were eight defendants remaining) could not obtain appellate review of the sanctions. See id.
at 815. Finally, interpreting Transamerica to authorize all interlocutory appeals by a party who has
been dismissed from an action would be difficult to harmonize with Rule 54(b). See Fed. R. Civ.

                                                 6
final judgment rule, therefore, CCC could not appeal interlocutorily. CCC invokes

two exceptions. First, it argues that the order had the effect of denying it the

injunctive relief it requested in its complaint, thus authorizing interlocutory appeal

under 28 U.S.C. § 1292(a)(1). Cf. General Elec. Co. v. Marvel Rare Metals Co., 287

U.S. 430, 431-33, 53 S. Ct. 202, 203-04 (1932). Second, it contends that standing is

a Cohen issue, and a district court order ruling on it is therefore immediately

appealable. See Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541, 546, 69 S.

Ct. 1221, 1225-26 (1949). We reject both of these contentions.

        On the first point, we acknowledge that an order that does not rule on a request

for injunctive relief, but that has the effect of denying it, may be immediately

appealable. See Stringfellow v. Concerned Neighbors in Action, 480 U.S. 370, 379,

107 S. Ct. 1177, 1183 (1987). For such an interlocutory order to be appealable before

final judgment, the prospective appellant must show that the denial of injunctive relief

has a “serious, perhaps irreparable, consequence, and that the order can be effectually

challenged only by immediate appeal.” Id. (internal quotation marks omitted)

(quoting Carson v. American Brands, Inc. 450 U.S. 79, 84, 101 S. Ct. 993, 996 (1981)




P. 54(b) (“In the absence of such a determination and direction [that is, 54(b) partial final judgment],
any order or other form of decision, however designated, which adjudicates fewer than all the claims
or the rights and liabilities of fewer than all the parties shall not terminate the action as to any of the
claims or parties . . . .”).

                                                    7
(in turn quoting Baltimore Contractors, Inc. v. Bodinger, 348 U.S. 176, 181, 75 S. Ct.

249, 252 (1955)).

       CCC cannot carry that burden. While the complaint does request injunctive

relief, and in its catchall conclusion, “additional preliminary and permanent relief as

may appear to the Court to be just and proper,” (R.1-23 at 9 ¶ 33(f)), in the nearly two

years between the filing of the complaint and the district court’s dismissal of CCC’s

claims for want of standing, CCC did not move for preliminary injunctive relief.

Admittedly, whether the request is for preliminary or permanent relief is not

necessarily dispositive, see Switzerland Cheese Ass’n, Inc. v. Horne’s Market, Inc.,

385 U.S. 23, 25, 87 S. Ct. 193, 195 (1966), but a failure to seek immediate relief

militates against a conclusion that delaying appeal to final judgment inflicts

irreparable harm. See Carson, 450 U.S. at 84-85, 101 S. Ct. at 997; Shanks v. City of

Dallas, Tex., 752 F.2d 1092, 1096 (5th Cir. 1985). CCC has advanced no other reason

why requiring it to wait to final judgment for review of the order ruling on standing

would have any “serious consequence.” We thus conclude that § 1292(a)(1) does not

confer jurisdiction.

      Nor is the order immediately appealable under the Cohen doctrine, the other

basis CCC advances. This court has explicitly rejected the argument that a defendant

may immediately appeal, under the Cohen doctrine, a denial of dismissal for want of


                                           8
standing. See Summit Med. Assocs., P.C. v. Pryor, No. 98-6129, slip op. at 3258 (11th

Cir. July 15, 1999). While this case presents the mirror image of the issue addressed

in Pryor — here, it is the grant of a dismissal for want of standing — the appellants

do not explain why a dismissal for want of standing is any less reviewable on appeal

from final judgment than denial of such a dismissal. Like the order in Pryor,

therefore, this order fails the third prong of the Cohen test. See Coopers & Lybrand

v. Livesay, 437 U.S. 463, 468, 98 S. Ct. 2454, 2458 (1978) (listing elements). We

therefore conclude that we lack jurisdiction over CCC’s interlocutory appeal.

B. Appeal from Final Judgment: Summary Judgment on Race Discrimination Claims

      1. Standing to Complain of Facilities in Other Schools.

      The plaintiffs object to the district court’s conclusion that they lacked standing

to complain about inferior facilities and funding at majority-black schools that they

did not attend. We conclude that the district court did not err. While it is plain that

the plaintiffs have standing to complain of allegedly race-based differences in physical

plant and programs that they have personally experienced, they cite no law permitting

them to complain of race-based disadvantages experienced only by other people. In

the voting rights context, the Supreme Court has held to the contrary that those not

actually disadvantaged by a racial classification lack standing to object to it. See

United States v. Hays, 515 U.S. 737, 743-44, 115 S. Ct. 2431, 2435 (1995) (“[E]ven


                                           9
if a governmental actor is discriminating on the basis of race, the resulting injury

accords a basis for standing only to those persons who are personally denied equal

treatment by the challenged discriminatory conduct.”) (internal quotations omitted).

The district court thus properly dismissed the plaintiffs’ claims relating to schools they

did not attend.

       2. Merits of Other Claims.

               a. Overview. Because of the vagueness of the complaint and the

plaintiffs’ inadequate briefing of the summary judgment motion and the appeal, the

hardest issues in this case have been identifying the claims and what evidence the

plaintiffs believe creates a genuine issue of material fact on their discrimination

claims.    The district court saw six claims: (1) Shaq’s claim that she was denied

entrance to the T.V. Production/Communication and Broadcasting Program at

Hallandale High School for one month in 1994, because of her race; (2) Doe’s claim

that she was bused5 because of her race to Edgewood Elementary School during the

school year 1995-96; (3) Shaq’s claim that Hallandale High School has facilities

inferior to other Broward schools because Hallandale is majority black; (4) Shaq’s

claim that Hallandale receives lower funding than other schools because it is majority

       5
               The parties use the term “starbursting” to describe the practice of transporting
students to schools away from their neighborhoods in order to achieve desired racial ratios. We use
the ordinary term “busing,” which is what the School Board has always called the practice,
according to the deposition of its member Robert Parks.

                                                10
black; (5) Doe’s claim that she was briefly put in a dropout-prevention program

because of her race; and (6) Doe’s claim that she was denied sufficient textbooks

because of her race. An attack on this characterization of the claims does not figure

among the plaintiffs’ arguments, and we therefore accept it.

      These claims fall into groups that are treated a little differently in equal

protection law. The first two claims challenge government policies that are explicitly

racial: the magnet school racial preference policy and the County’s forced integration

policy. Because the challenged state action is explicitly racial, the policy is subject

to strict scrutiny. See Adarand v. Peña, 515 U.S. 200, 227, 115 S. Ct. 2097, 2113

(1995). What that means is that the policy is unconstitutional unless the governmental

entity can prove that it has narrowly tailored the policy to serve a compelling interest.

See id.

      The other claims are of disparate treatment; that is, the plaintiffs claim that a

governmental entity is treating them differently because of their race, even though the

government has not advertised its motives in an explicit policy. To force the

governmental entity to prove a compelling interest on this kind of claim, the plaintiffs

must show not only racially disparate treatment but also discriminatory purpose. See

Washington v. Davis, 426 U.S. 229, 238-48, 96 S. Ct. 2040, 2046-50 (1976). We




                                           11
conclude that the plaintiffs have not presented enough evidence of racially

discriminatory intent to survive summary judgment.

               b. Facially racial policies.

                      I. Busing. Doe blames her race-targeted busing on the School

Board’s Policy 5000. That policy, which was approved in 1988 and covered student

assignment, stated as one of its objectives the “[m]aintenance of a unitary system” —

that is, avoiding resegregation. (Expandable Folder #6, doc. 206, tab 14, at 307.) In

establishing school boundaries and attendance areas, the policy directed that

“[c]onsideration should be given to the racial/ethnic backgrounds of the student

population at each school in order to maintain a unitary school system.” (Id. at 308.)

During the 1995-96 school year, the only year relevant to the remaining claims, the

superintendent proposed implementing this policy by busing students such that the

percentage of black pupils at each school was within 25 percentage points of the

countywide percentage. Doe was in fact bused to Edgewood Elementary School that

year (apparently her fifth-grade year) along with several children in her

neighborhood.6 While this evidence does not give us any information about the

contours of the busing plan actually adopted, which apparently is not in the record, it

       6
                 Although this suit as it stands now is only one for damages, Doe testified in her
deposition that the only injury she suffered from attending Edgewood Elementary was being hit in
the chest by a softball. Doe did not explain the causal connection between the busing and the
softball injury.

                                               12
would permit a jury to conclude that a racial policy existed. For summary judgment

purposes, we conclude that the School Board must show that the policy was narrowly

tailored to serve a compelling interest.

      The School Board justifies this policy by pointing to the 1987 consent decree.

The decree stated as the purpose of its provisions the “maintenance of a unitary

system of education.” (Expandable Folder 6, doc. 206, tab 24, at 2.) While the

methods are not described in detail, the decree did obviously contemplate forced

integration, in obscure grammar:

      6. THE SCHOOL BOARD OF BROWARD COUNTY, FLORIDA
      shall implement the following:

             A. That there will be an equal application of methods to ensure
             that integration will be shared by both black and white students
             within Broward County, and that the utilization of Magnet
             Programs, other voluntary programs, and feasible and practical
             boundary changes will be implemented to achieve such equal
             application. However, a Bi-Racial Committee, hereinafter
             provided for, shall review all boundaries on an annual basis for a
             report to the Board.

(Id.) The text of the consent decree is all we have to explain the obligations it

imposed. How the School Board construed the consent decree, for instance, to arrive

at the policy that resulted in Doe’s busing to Edgewood Elementary in 1995-96 is a

mystery on the present record. At best we have some recommendations of the

superintendent’s desegregation task force. They mention goals for racial distribution


                                           13
in the schools, but they do not get into any detail about student assignments designed

to achieve those goals.

      The School Board’s argument and this state of the record present two questions.

The first is whether compliance with a consent decree ever qualifies as a compelling

interest for Fourteenth Amendment purposes. This is a question of law, capable of

resolution on motion for summary judgment. See Concrete Works of Colorado, Inc.

v. Denver, 36 F.3d 1513, 1522 (10th Cir. 1994). The second question, however, is

whether this consent decree imposed this racial policy; for the reasons that follow,

we believe this to be a question of fact unresolved by the current record.

      The legal question here — whether compliance with a consent decree of this

sort is a compelling interest — answers itself yes, for two reasons. First, consent

decrees are a kind of court order. Parties must obey them, therefore, like court orders,

and violation is punishable by contempt. See, e.g., Spallone v. United States, 493 U.S.

265, 276, 110 S. Ct. 625, 632 (1990). A potential for contempt alone could provide

the School Board a compelling interest to observe racial policies. But there is more

to the point than that. Any rule that punished the School Board for failing to disobey

the court would not comport with the sanctity of an unchallenged court order. See,

e.g., W.R. Grace & Co. v. Local Union 759, Int’l Union of the United Rubber, Cork,

Linoleum & Plastic Workers, 461 U.S. 757, 766, 103 S. Ct. 2177, 2183 (1983) (“It is


                                          14
beyond question that obedience to judicial orders is an important public policy.”);

Pasadena City Bd. of Educ. v. Spangler, 427 U.S. 424, 439, 96 S. Ct. 2697, 2706

(1976). This sanctity expresses itself in many forms, most strikingly in the collateral

order doctrine, which requires a party subject to a court order to comply with it,

pending further review, even if the order arguably violates important constitutional

rights. See Walker v. City of Birmingham, 308 U.S. 307, 315, 87 S. Ct. 1824, 1827

(1967). In other contexts, the law considers an enjoined party to have lost the

discretion to contravene a court order. See GTE Sylvania, Inc. v. Consumers Union

of the United States, Inc., 445 U.S. 375, 386, 100 S. Ct. 1194, 1201 (1980). And court

orders do not bend simply because the enjoined party, by virtue of the order, becomes

liable to a third party for damages. See W.R. Grace & Co., 461 U.S. at 769, 103 S. Ct.

at 2185. Avoiding contempt and respecting the court that entered the consent decree

suffice to make obedience a compelling interest.7

       But there is a second reason in this case to deem compliance to be a compelling

interest.    This consent decree rests on a foundation — redressing of past

discriminatory wrongs — that the Supreme Court has explicitly recognized as a


       7
                The plaintiffs contend that, even if compliance with the decree were a compelling
interest in some cases, it should not justify discrimination against them because they were not parties
to the litigation that generated the decree. We can’t see the logic here; whether or not these
plaintiffs are bound by the decree, the School Board obviously is, and the question is whether the
School Board has a compelling interest.

                                                  15
compelling interest by itself when two elements are present.8 See Shaw v. Hunt, 116

S. Ct. 1894, 1902 (1996). The first element is that the past discrimination be

“identified.” Id. The other element is that the government entity have a “strong basis

in evidence” to conclude that remedial action was necessary. Id. (quoting Wygant v.

Jackson Bd. of Educ., 476 U.S. 267, 277, 106 S. Ct. 1842, 1848 (1986) (plurality

opinion)). Here these elements were satisfied at the time of the consent decree. The

past discrimination is identified; it was the confinement of blacks to certain schools

in the system. See Allen v. Board of Pub. Instruction, 312 F. Supp. 1127, 1131 (S.D.

Fla. 1970) (finding as fact that 17 of Broward County schools were all black, while

another five were more than 99% black). The County also had “sufficient evidence

to justify the conclusion that there ha[d] been prior discrimination.” Wygant, 476 U.S.

at 277, 106 S. Ct. at 1848-49 (plurality opinion). There were indeed findings of fact

from litigation of the early ’70s that Broward County schools were segregated. While

the district court believed Broward County to be fully desegregated by 1979, (see

Order Granting Partial Summ. J. at 4-8, Expandable folder 4, doc. 189, ex. 1), no one

has argued here that the 1983 race-discrimination action was unfounded. Complying




       8
                The School Board has not argued that remedying past discrimination would justify
its policies even without a consent decree, so we do not address that issue.

                                              16
with this consent decree in particular thus reflected another compelling interest

beyond respect for court orders.

      The conclusion that compliance with the consent decree is a compelling

interest, however, does not end the summary judgment analysis. Consent decrees are

a species of court order, but they are also a kind of contract. See Local No. 93, Int’l

Ass’n of Firefighters v. City of Cleveland, 478 U.S. 501, 519, 106 S. Ct. 3063, 3073

(1986). And as is the case in the law of contracts, when a consent decree is

ambiguous, we may resort to extrinsic evidence to determine the parties’ intent. See

United States v. ITT Continental Baking Co., 420 U.S. 223, 238, 95 S. Ct. 926, 935

(1975). The consent decree here, which we quoted above, implicitly contemplated

integration in the sense of ensuring a black and white mix in the County’s schools.

Because of this, it may have implied that the School Board should engage in the

busing policy of which Doe complains. But we cannot go farther than that on the

present record, and that is not far enough.

      A contravening compelling interest justifies an explicitly racial policy only

when the policy is narrowly tailored to serve that interest. See Adarand v. Peña, 515

U.S. 200, 227, 115 S. Ct. 2097, 2113 (1995).        When the compelling interest is

compliance with a court order, that means that the governmental entity must face a

likelihood of contempt under the order if it abandons the racial policy. The reason is


                                          17
obvious: any policy that exceeds the bare requirements of the order no longer closely

fits the compelling interest because abandoning the policy is consistent with

respecting the court, avoiding contempt liability, and righting the wrongs underlying

the decree. In this case, not knowing whether the parties intended the consent decree

to compel busing like that imposed on Doe makes it unknowable whether the court

would likely have held the School Board in contempt for refusing to bus Doe. The

School Board has thus not carried its burden on this summary judgment motion of

eliminating a genuine issue of fact as to whether it had a compelling interest for Doe’s

busing during the 1995-96 school year.

                    ii. Magnet school racial quotas.

      Plaintiff Shaq attributes her temporary exclusion from a magnet program to a

racial quota system that was in effect in the fall of 1994. That system, which

apparently resided in School Board policy 5004, is not in the record, as the district

court pointed out. From deposition testimony and the amended 5004 that was

proposed in 1996, however, a jury could find that whites were given preference for

magnet programs located in majority-black schools, until a certain desired percentage

of white pupils was achieved. Shaq has thus presented enough evidence for present

purposes to permit the conclusion that this policy was racial and therefore

unconstitutional, unless it was narrowly tailored to serve a compelling interest.


                                          18
      Here again, as in the case of Doe’s busing, the School Board argues that the

1987 consent decree provides a compelling interest. Again, the School Board’s

proffered evidence leaves doubt as to how the consent decree compelled the racial

quotas for magnet programs. There is more of a hint here of the link between the

decree and the policy; the decree explicitly mentions magnet programs, albeit in the

same obscure grammar:

      6. THE SCHOOL BOARD OF BROWARD COUNTY, FLORIDA
      shall implement the following:

      ...

             B. That Magnet Programs be primarily restricted to traditionally
      black schools, and that the Plaintiff be provided with a list of all Magnet
      Programs, real or imagined, their locations, and the current populations
      of students participating in said programs.

(Expandable Folder 6, doc. 206, tab 24, at 2.) Magnet programs also appeared in the

section of the decree addressing integration, which was quoted above, as a method of

integration. We could infer that some sort of racial preference would be necessary to

achieve the desired desegregation. But what is missing is any evidence that quotas

(whose details, as we said earlier, are unclear from this record) — not to mention the

actual quota figures that were chosen — were necessary to comply with the consent

decree. We thus reach the same conclusion on this claim as we did on the Doe’s

busing claim: that the School Board has failed to carry its burden on summary


                                          19
judgment to eliminate any genuine issue of fact concerning its defense of a compelling

interest.




                                         20
       c. Disparate treatment claims.

       The remaining claims concern alleged racial distinctions that are not explicit.9

As we explained above, “official action will not be held unconstitutional solely

because it results in racially disproportionate impact. . . . Proof of racially

discriminatory intent or purpose is required to show a violation of the Equal

Protection Clause.” Village of Arlington Heights v. Metropolitan Hous. Dev. Corp.,

429 U.S. 252, 264-65, 97 S. Ct. 555, 563 (1977). In this summary judgment context,

when the defendant has pointed to the absence of evidence of discriminatory intent,

it becomes the plaintiffs’ job to produce such evidence. See Celotex Corp. v. Catrett,

477 U.S. 317, 322-23, 106 S. Ct. 2548, 2552 (1986). If the plaintiffs have done so,

they have certainly not made it known — their brief to this court takes the district

court to task for failing to “examine circumstantial evidence including the historic

background of the decision making body, and legislative or administrative history of

the decisions,” but the plaintiffs have not provided us with a single record cite to any

       9
                By cunningly culling a quotation from a School Board rule, Doe tries to represent her
claim concerning tracking in a dropout prevention program as one arising from a facially racial
policy. The policy indeed limits how long pupils of a certain race may be kept apart from pupils of
another race, as Doe points out. But immediately above this provision, in all capital letters, the
policy (number 5150) behind the rule provides that “STUDENTS SHALL NOT BE ASSIGNED TO
ABILITY GROUPS, TRACKS, SPECIAL EDUCATION CLASSES, CLASSES FOR THE
MENTALLY RETAINED, OR OTHER CURRICULAR OR EXTRACURRICULAR ACTIVITIES
ON THE BASIS OF RACE . . . .” (Expandable folder 6, doc. 206, tab 8.) This policy is thus not
only not explicitly racial, it is explicitly nonracial. Like the other claims discussed in this section,
therefore, this claim survives summary judgment only if the plaintiffs have produced sufficient
evidence that this nonracial policy rests on a discriminatory purpose.

                                                  21
such history, or to any other evidence of discriminatory intent. In the interest of

justice, we have nonetheless examined the record for such evidence. The record in

fact does not support any assertion of discriminatory intent.

      We can start with the background and historical facts that courts properly look

to for evidence of intent. See Rogers v. Lodge, 458 U.S. 613, 623-27, 102 S. Ct. 3272,

3278-81 (1982). The parties agree that the Broward County schools have been unitary

since 1979, and that unitariness came rapidly with good-faith compliance with court-

ordered desegregation. In 1987, following a lawsuit by some black parents, the

School Board agreed to desegregation measures that, according to the plaintiffs here,

were not constitutionally necessary. When other black parents complained about the

desegregation measures — such as the busing at issue here — the Board established

a desegregation task force to make recommendations. The task force recommended

eliminating the busing, which the Board did. Furthermore, when parents complained

that suspension rates were higher for black pupils than white, the Board directed that

school improvement teams examine suspension practices. Finally, the Board’s

mission statement is to provide the County’s “multi-cultural, diverse population” with

“equal educational opportunity.” (Expandable folder 1, doc. 91, at 31.) This evidence

does not support an inference of discriminatory intent. (Indeed, if anything this

evidence depicts a well-meaning Board tiptoeing through a racial minefield.)


                                         22
       The plaintiffs’ other evidence is no better. The plaintiffs claim that for racial

reasons western Broward schools get more money than eastern Broward schools, and

thus have better facilities. But in none of the plaintiffs’ depositions of School Board

members or school staff did the plaintiffs pursue the questions of how the Board

distributes money among schools in the County, how funding requests are made, how

the Board weighs requests, or how needs and priorities may differ from school to

school. In short, they did not elucidate the process in a level of detail that might

expose discriminatory intent.10 Instead, the plaintiffs point only to the disparities

between schools that are the basis of their claims. This is just not enough evidence

of intent when there are so many imaginable reasons for differences, both global —

eastern Broward County neighborhoods are older, and the schools there are older as

well — and specific to each spending decision, such as when the Board decides for

legitimate reasons that School X needs a new roof more than School Y needs a new

gym floor. And as for Doe’s claim of racial tracking, the plaintiffs apparently did not

depose or seek affidavits from the officials who tracked Doe into an anti-dropout




       10
               What scanty testimony there is about certain spending items, such as new school
construction, is that pupil health and safety, among other concerns peculiar to certain schools,
motivated decisions. (See Robert Parks Dep. at 51-54.)

                                              23
program. Thus, apart from Doe’s say-so11 we have no idea whether her placement

there was for racial or other reasons.

       Because there is not enough evidence in the record for a jury to find that the

School Board’s funding and resource decisions carry a racial taint, or that the School

Board or superintendent tracked Doe for racial reasons, the district court properly

granted summary judgment on those claims.

                                      III. Conclusion

       For the foregoing reasons, we dismiss the interlocutory appeal of CCC and

affirm the district court’s summary judgment against Shaq and Doe on their claims for

injunctive relief. We reverse, however, the summary judgment entered on Doe’s

claim for damages for being bused during the 1995-96 school year and Shaq’s claim

for damages for being denied entry into a magnet program for one month, and we

remand for further proceedings on these two damages claims. The district court’s

judgment is in all other respects affirmed.

       NO. 97-5078        AFFIRMED IN PART;               DISMISSED FOR WANT OF

APPELLATE JURISDICTION IN PART.




       11
              Even on summary judgment, a court is not obliged to take as true testimony that is
not based on personal knowledge. See Fed. R. Civ. P. 56(e).

                                              24
    NO. 98-4199 AFFIRMED IN PART; REVERSED AND REMANDED IN

PART.




                            25
BARKETT, Circuit Judge, concurring in part and dissenting in part:

      I concur in the court’s resolution of Shaq and Doe’s appeal. I respectfully

dissent, however, from the majority’s conclusion that the order from which an

interlocutory appeal is sought by Citizens Concerned About Our Children (“CCC”)

is one which cannot be appealed under Cohen v. Beneficial Industrial Loan Corp., 337

U.S. 541 (1949). I believe our precedent requires the opposite result. Interlocutory

appeals are permitted under the collateral order doctrine if the order appealed from:

(1) conclusively determines the disputed question; (2) resolves an important issue

completely separate from the merits of the action; and (3) is effectively unreviewable

on appeal from a final judgment. See Gulfstream Aerospace Corp. v. Mayacamas

Corp., 485 U.S. 271, 276 (1988) (reiterating the three-prong test of Cohen).

      The majority finds that the district court’s order fails the third prong of the

Cohen test, on the basis of Summit Med. Assocs., P.C. v. Pryor, 180 F.3d 1326 (11th

Cir. 1999). I believe Pryor is not applicable and that this case is controlled by

Transamerica Commercial Finance Corp. v. Banton, 970 F.2d 810 (11th Cir. 1992).

      In Pryor, the Court found that a defendant may not immediately appeal a denial

of a motion to dismiss for lack of standing. See Pryor, 180 F.3d at 1334. The

majority suggests that a denial of a motion to dismiss for want of standing is no

different from a judgment granting a motion to dismiss for want of standing. See Maj.


                                         26
Op. at 8. I find these actions to be significantly different in their consequences. When

a district court denies a motion to dismiss, all parties remain in the lawsuit and

participate therein. When a district court grants the motion, the dismissed party can

no longer participate and loses any opportunity to clarify or to affect in any way the

ongoing case.

       Moreover, this court’s precedent has explicitly recognized that excluding a

party from the remainder of an ongoing case satisfies the third prong of Cohen. In

Transamerica Commercial Finance Corp, 970 F.2d at 814, this Court held that an

order dismissing two of the eleven defendants in the case by granting motions for

summary and default judgments as a form of sanction was immediately appealable

under the collateral order doctrine. The court concluded that such an order, albeit not

a final judgment under section 1291, was appealable as an interlocutory order because

otherwise it would be effectively unreviewable.1 As the court noted, “having been

severed from the underlying case” the two defendants could lose their opportunity to




       1
                This does not mean that parties dismissed from an action may always have an
interlocutory appeal from a nonfinal order. The order must still fulfill the first two prongs of Cohen,
that is it must conclusively determine the disputed question and resolve an important issue
completely separate from the merits of the action. In Transamerica, the Court concluded that the
district court’s order undoubtedly fulfilled the first two Cohen prongs. Similarly, the question
whether a party has standing easily fulfills the first two prongs of Cohen because a standing
determination is both separate from the merits of a claim and conclusively resolves an important
disputed question. See Pryor, 180 F.3d at 1334.

                                                  27
appeal for “the remaining defendants may settle or may decide not to appeal.” Id. at

815.

       In the case at hand, CCC may be subjected to irreparable harm in the absence

of an immediate appeal. The district court, in the same order dismissing CCC for lack

of standing also denied Shaq and Doe the right to proceed with their claims for

injunctive relief. Furthermore, the district court’s September 5, 1997 order found that

Shaq and Doe did not have standing to challenge the alleged system-wide racial

disparities and inequities in the Broward County School system. The district court

limited Shaq and Doe’s claims to those practices directed towards them only at the

schools which they attended.        These rulings relating to Shaq and Doe were

incorporated in the subsequent final judgment but CCC was not included therein.

Therefore, if the issue of CCC’s standing is not reviewed in this appeal, the parties

will have no avenue through which to challenge the alleged system-wide

unconstitutional practices as CCC tried to do in its complaint.

       For the foregoing reasons, I would find that this Court has appellate jurisdiction

over CCC’s interlocutory appeal and should resolve the issues pertaining thereto.




                                           28